



EXHIBIT 10.2


WAIVER AND THIRD AMENDMENT
TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS WAIVER AND THIRD AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is entered into effective as of November 8, 2016
(the “Third Amendment Effective Date”), among SOUTHCROSS ENERGY PARTNERS, L.P.,
a Delaware limited partnership (the “Borrower”), WELLS FARGO BANK, N.A., a
national banking association, as the Administrative Agent (the “Administrative
Agent”), and the undersigned Lenders (as defined below) (the “Consenting
Lenders”). Unless otherwise defined herein, all capitalized terms used herein
that are defined in the Credit Agreement referred to below shall have the
meanings given such terms in the Credit Agreement, as amended hereby.


WITNESSETH
WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) are parties to that certain Third
Amended and Restated Revolving Credit Agreement dated as of August 4, 2014 (as
amended, restated, supplemented or otherwise modified on or before the Third
Amendment Effective Date or from time to time thereafter, the “Credit
Agreement”);
WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;
WHEREAS, the Borrower desires to exercise the Equity Cure Right with respect to
a Financial Covenant Default resulting from the Borrower’s failure to satisfy
the requirements of Section 9.01(a) of the Credit Agreement for the fiscal
quarter ended September 30, 2016 (the “Subject Financial Covenant Default”);
WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
(i) waive the Subject Financial Covenant Default to permit borrowing solely to
the extent provided herein and waive the requirement that the Equity Cure Notice
with respect to the Subject Financial Covenant Default be delivered no later
than ten (10) calendar days after the Equity Cure Delivery Date and that the
Equity Cure Contribution be funded no later than five (5) calendar days
thereafter (collectively, the “Waiver”) and (ii) amend certain terms and
provisions of the Credit Agreement, in each case as more particularly described
in this Amendment; and
WHEREAS, subject to the terms and conditions set forth herein, the Consenting
Lenders have agreed to the Borrower’s requests as set forth in this Amendment.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower, the
Administrative Agent and the Consenting Lenders hereby agree as follows:
SECTION 1.Limited Waiver. In reliance on the representations, warranties,
covenants and agreements contained in this Amendment, and subject to and upon
the terms and conditions set forth herein, the Administrative Agent and each of
the Consenting Lenders hereby grant the Waiver; provided that (i) the Equity
Cure Notice with respect to the Subject Financial Covenant Default is delivered
to the Administrative Agent no later than December 12, 2016, and the Equity Cure
Contribution with respect thereto is funded no later than December 16, 2016 and
(ii) notwithstanding anything to the contrary contained in the Credit Agreement
or the other Loan Documents, during the period commencing on the date hereof and
ending on the date that the Equity Cure Contribution is timely funded in
accordance with clause (i) above, the total Revolving Credit Exposures shall not
exceed the lesser of (x) the total Commitments and (y) $145,183,000 without the
consent of the Required Lenders. The limited waiver contained in this Section 1
is a one-time waiver applicable solely to the Subject Financial Covenant
Default, but to no other Default and no Event of Default. Nothing contained in
this Section 1 shall be deemed a consent to or waiver of, or a commitment or
obligation on the part of the Administrative Agent or the Lenders to any future
consent to or waiver of, any other action or inaction on the part of the
Borrower or any other Loan Party that constitutes (or would constitute) a
violation of or departure from any covenant, condition or other obligation of
the Loan Parties under the Credit Agreement and the other Loan Documents.
Neither the Lenders nor the Administrative Agent shall be obligated to grant any
future waivers or consents with respect to any provision of the Credit Agreement
or any other Loan Document. Any further waivers or consents must be specifically
agreed to in writing in accordance with Section 12.02 of the Credit Agreement.





--------------------------------------------------------------------------------





SECTION 2.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
each condition precedent set forth in Section 3 hereof, the Credit Agreement
shall be amended effective as of the Third Amendment Effective Date as follows:


2.1.New Definitions. Section 1.02 of the Credit Agreement shall be amended by
adding the following new definitions to such section in appropriate alphabetical
order:


“3Q16 Equity Cure Funding Date” means the date on which the Equity Cure
Contribution with respect to the fiscal quarter ended September 30, 2016 is
funded, provided that such funding occurs no later than December 16, 2016.
“Excess Cash Balance” means, at any time, the amount by which (a) the sum of (i)
the aggregate amount of the Loan Parties’ unrestricted cash on hand, plus (ii)
the aggregate amount of the Loan Parties’ Investments of the type described in
clauses (c), (d), (e) and (f) of Section 9.05, minus (b) Excluded Funds, exceeds
$15,000,000.
“Excluded Funds” means the sum of (i) the amount of any checks issued, wires
initiated or ACH transfers initiated that have not yet cleared or been completed
and (ii) cash and cash equivalents held in accounts designated and used solely
for payroll or employee benefits. In the event net cash proceeds received by a
Loan Party in connection with any Asset Sale or Recovery Event that are required
to be used to make payments under the Credit Agreement are swept as being Excess
Cash, then the Borrower shall be deemed to have made any other mandatory
prepayment required to be made in respect of such proceeds.
“Third Amendment Effective Date” means November 8, 2016.
2.2.Mandatory Prepayments. Section 3.04(b) of the Credit Agreement shall be
amended by inserting the following new clauses (iv) and (v) immediately after
the existing clause (iii) of such section (and re-numbering existing clauses
(iv) and (v) as clauses (vi) and (vii), respectively) to read in full as
follows:


(iv)    If, on the last Business Day of any calendar week, the Loan Parties have
any Excess Cash Balance on such Business Day, the Borrower shall prepay
Borrowings on the following Business Day, which prepayment shall be in an amount
equal to the amount of such Excess Cash Balance. WF is willing to remove the LC
Exposure cash collateralization but expects to add it in the broader amendment.
(v)    If, on any day from the Third Amendment Effective Date until the 3Q16
Equity Cure Funding Date, the total Revolving Credit Exposures exceeds the
lesser of (x) the total Commitments and (y) $145,183,000, the Borrower shall (A)
prepay the Borrowings in the amount of such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
excess to be held as cash collateral as provided in Section 2.07(j).
2.3.Conditions to Borrowings. Section 6.02 of the Credit Agreement shall be
amended by inserting the following new clauses (d) and (e) immediately after
existing clause (c) of such section to read in full as follows:


(d)    There is no Excess Cash Balance on and as of the date of such Borrowing
or the date of the issuance, amendment, renewal or extension of such Letter of
Credit (but excluding, for the avoidance of doubt, any issuance, amendment,
renewal or extension of a Letter of Credit that does not increase the total
Revolving Credit Exposures), before and after giving effect to such Borrowing or
to the issuance, amendment renewal or extension of such Letter of Credit and to
the application of the proceeds therefrom (as such use of proceeds is certified
by the Borrower in the Borrowing Request or Letter of Credit request pursuant to
Section 2.07(b), as applicable) on or around such date, but in any event, not to
exceed two Business Days after such date.
(e)    From the Third Amendment Effective Date until the 3Q16 Equity Cure
Funding Date, before and after giving after giving effect to such Borrowing or
to the issuance, amendment renewal or extension of such Letter of Credit, the
total Revolving Credit Exposures do not exceed the lesser of (x) the total
Commitments and (y) $145,183,000, without the consent of the Required Lenders.
2.4.Borrowing Request. Exhibit B of the Credit Agreement (Form of Borrowing
Request) is hereby amended by adding the following certifications at the end
thereof:


The Borrower hereby certifies that, if the Loan Parties will have an Excess Cash
Balance after giving effect to such Borrowing, then (a) the proceeds of such
Borrowing will be used as set forth on an exhibit to this Borrowing Request
within two (2) Business Days of the date of such Borrowing and (b) after giving
effect to such use of





--------------------------------------------------------------------------------





proceeds, the Loan Parties will not have any Excess Cash Balance or the Borrower
will make the mandatory prepayment required by Section 3.04(b)(iv).
SECTION 3.Conditions Precedent. The effectiveness of this Amendment is subject
to Administrative Agent having received counterparts of this Amendment duly
executed by the Borrower and Lenders constituting the Required Lenders and
consent and agreement counterparts hereof duly executed by the other Loan
Parties.


SECTION 4.[Reserved]     WF is willing to delete the RPA fee reimbursement
subject to LW proposing a construct in a side letter or exhibit that is
enforceable to the same extent as it was previously set forth in Section 4. The
side letter will need to be posted together with this waiver and amendment.


SECTION 5.Fees and Expenses. The Borrower shall pay to the Administrative Agent
all fees and reimbursements due and owing to the Administrative Agent or the
Lenders in connection with this Amendment including, without limitation, all
reasonable fees and expenses incurred by the Administrative Agent (including,
without limitation, fees and expenses of counsel to the Administrative Agent) in
the preparation, execution, review and negotiation of this Amendment and any
other related documents for which the Borrower shall have been invoiced by the
Administrative Agent at least one Business Day before the Third Amendment
Effective Date.


SECTION 6.Representations and Warranties. In order to induce the Administrative
Agent and the undersigned Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:


6.1.Accuracy of Representations and Warranties. After giving effect to the
Waiver, each representation and warranty of each Loan Party contained in the
Loan Documents shall be true and correct in all material respects as of the date
hereof (except (a) to the extent that any such representation and warranty is
expressly limited to an earlier date, in which case, on the date hereof, such
representation and warranty shall continue to be true and correct in all
material respects as of such specified earlier date and (b) to the extent that
any such representations and warranties are qualified by materiality, such
representations and warranties shall continue to be true and correct in all
respects).


6.2.Due Authorization, No Conflicts. The execution, delivery and performance by
the Borrower of this Amendment are within the Borrower’s limited partnership
powers, have been duly authorized by necessary action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than filings with the SEC required under applicable law) and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries.


6.3.Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or law.


6.4.Absence of Defaults. No Default has occurred that is continuing immediately
after giving effect to this Amendment.


6.5.No Defense. The Borrower has no defenses to (a) payment, counterclaims or
rights of set-off with respect to the Secured Obligations on the date hereof or
(b) the validity, enforceability or binding effect against the Borrower of the
Credit Agreement or any of the other Loan Documents or any Liens intended to be
created thereby.


SECTION 7.Miscellaneous.


7.1.Reservation of Rights. Except with respect to the Waiver as herein provided,
no failure or delay on the part of Administrative Agent or any Lender to
exercise any right or remedy under the Credit Agreement, any other Loan Document
or applicable law shall operate as a consent to or waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of any right or remedy, all of which are cumulative and are expressly
reserved.


7.2.Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. Each Loan Party hereby extends the Liens securing
the Secured Obligations until the Secured Obligations have been paid in full,
and agrees that the Waiver and the amendments and modifications herein contained
shall in no manner affect or impair the Secured Obligations or the Liens
securing payment and performance thereof.





--------------------------------------------------------------------------------





7.3.Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


7.4.Counterparts. This Amendment may be executed in counterparts, all of which
taken together shall constitute one and the same instrument. Delivery of a
counterpart by facsimile or other electronic transmission (e.g., .pdf) shall be
effective as delivery of a manually executed original counterpart.


7.5.COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


7.6.Release. The Borrower and each other Loan Party on their own behalf and on
behalf of their predecessors, successors, heirs, legal representatives and
assigns (collectively, the “Releasing Parties”), hereby acknowledge and
stipulate that as of the Third Amendment Effective Date, none of the Releasing
Parties has any known claims or known causes of action of any kind whatsoever
against Administrative Agent, any other Secured Party or any of their officers,
directors, employees, agents, attorneys, affiliates or representatives, or
against any of their respective predecessors, successors, or assigns (each of
the foregoing, collectively, the “Released Parties”). Each of the Releasing
Parties hereby forever releases, remises, discharges and holds harmless the
Released Parties, from any and all known claims, causes of action, demands, and
liabilities of any kind whatsoever, whether direct or indirect, fixed or
contingent, liquidated or nonliquidated, disputed or undisputed, which any of
the Releasing Parties has or may acquire in the future relating in any way to
any event, circumstance, action, or failure to act from the beginning of time
through the date of this Amendment.


7.7.Covenant Not to Sue. The Borrower and each other Loan Party, on their own
behalf and on behalf of the Releasing Parties, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by Borrower or such other Loan Party pursuant to
Section 7.6 hereof. If the Borrower or any other Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Released Party as a result of such violation.


7.8.No Implied Waivers. No failure or delay on the part of the Administrative
Agent or the Lenders in exercising, and no course of dealing with respect to,
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege, all of
which are cumulative and are expressly reserved. Except for the Waiver and the
amendments set forth in Sections 1 and 2 hereof, nothing contained in this
Amendment shall be deemed a consent to or waiver of, or a commitment or
obligation on the part of the Administrative Agent or the Lenders to any future
consent to or waiver of, any other action or inaction on the part of the
Borrower or any other Loan Party that constitutes (or would constitute) a
violation of or departure from any covenant, condition or other obligation of
the Loan Parties under the Credit Agreement and the other Loan Documents. Any
such waivers or consents must be specifically agreed to in writing in accordance
with Section 12.02 of the Credit Agreement.


7.9.Arms-Length/Good Faith; Review and Construction of Documents. This Amendment
has been negotiated at arms-length and in good faith by the parties hereto. The
Borrower (a) has had the opportunity to consult with legal counsel of its own
choice and has been afforded an opportunity to review this Amendment with its
legal counsel, (b) has reviewed this Amendment and fully understands the effects
thereof and all terms and provisions contained in this Amendment, and (c) has
executed this Amendment of its own free will and volition. Furthermore, the
Borrower acknowledges that (i) this Amendment shall be construed as if jointly
drafted by the Borrower and the Lenders, and (ii) the recitals contained in this
Amendment shall be construed to be part of the operative terms and provisions of
this Amendment.


7.10.Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa. The headings, captions and arrangements used in
this Amendment are for convenience only, shall not affect the interpretation of
this Amendment, and shall not be deemed to limit, amplify or modify the terms of
this Amendment, nor affect the meaning thereof.


7.11.Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other





--------------------------------------------------------------------------------





provision hereof, and this Amendment shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.


7.12.Loan Documents. The Borrower acknowledges and agrees that this Amendment is
a Loan Document.


7.13.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:
 
 
SOUTHCROSS ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
 
By:
Southcross Energy Partners GP, LLC its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 





































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Third Amended and Restated Revolver Guaranty and Collateral
Agreement dated as of August 4, 2014, as applicable) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.
 
 
 
CONSENTED. ACKOWLEDGED AND AGREED TO BY:
 
 
 
 
 
 
 
SOUTHCROSS ENERGY OPERATING, LLC
 
 
 
SOUTHCROSS ENERGY LP LLC
 
 
 
SOUTHCROSS ENERGY GP LLC
 
 
 
SOUTHCROSS DELTA PIPELINE LLC
 
 
 
SOUTHCROSS PROCESSING LLC
 
 
 
SOUTHCROSS ALABAMA PIPELINE LLC
 
 
 
SOUTHCROSS NUECES PIPELINES LLC
 
 
 
SOUTHCROSS ENERGY FINANCE CORP.
 
 
 
FL RICH GAS SERVICES GP, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President
 
 
 
 
Chief Financial Officer

























































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





 
 
 
SOUTHCROSS CCNG GATHERING LTD.
 
 
 
SOUTHCROSS CCNG TRANSMISSION LTD.
 
 
 
SOUTHCROSS GULF COAST
 
 
 
      TRANSMISSION LTD.
 
 
 
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
 
 
 
SOUTHCROSS MISSISSIPPI GATHERING,
 
 
 
      L.P.
 
 
 
SOUTHCROSS ALABAMA GATHERING
 
 
 
      SYSTEM, L.P.
 
 
 
SOUTHCROSS MIDSTREAM SERVICES, L.P.
 
 
 
SOUTHCROSS MARKETING COMPANY
 
 
 
      LTD.
 
 
 
SOUTHCROSS NGL PIPELINE LTD.
 
 
 
SOUTHCROSS GATHERING LTD.
 
 
 
SOUTHCROSS MISSISSIPPI INDUSTRIAL
 
 
 
      GAS SALES, L.P.
 
 
 
 
 
 
 
 
By:
Southcross Energy GP LLC, as general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
FL RICH GAS SERVICES, LP
 
 
 
 
 
 
 
 
By:
FL Rich Gas Services GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer























Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





 
 
 
FL RICH GAS UTILITY GP, LLC
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 
 
 
 
FL RICH GAS UTILITY, LP
 
 
 
TEXSTAR TRANSMISSION, LP
 
 
 
 
 
 
 
 
By:
FL Rich Gas Utility GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bret M. Allan
 
 
 
 
Bret M. Allan
 
 
 
 
Senior Vice President and
 
 
 
 
Chief Financial Officer
 
 
 
 
 































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT,
 
 
 
ISSUING BANK AND LENDER:
 
WELLS FARGO BANK, N.A., as the
 
 
 
Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kristen Brockman
 
 
 
Name:
Kristen Brockman
 
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 































































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





LENDER:
 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Sean Duggan
 
 
Name:
Sean Duggan
 
 
Title
Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
UBS AG, Stamford Branch, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Houssem Daly
 
 
Name:
Houssem Daly
 
 
Title:
Associate Director, Banking Products Services US
 
 
 
 
 
 
 
By:
/s/ Darlene Arias
 
 
Name:
Darlene Arias
 
 
Title:
Director



























































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------











LENDER:
 
JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephanie Balette
 
 
Name:
Stephanie Balette
 
 
Title:
Authorized Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER: ABN AMRO CAPITAL USA LLC, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Darrell Holley
 
 
Name:
Darrell Holley
 
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Kaylan Hopson
 
 
Name:
Kaylan Hopson
 
 
Title:
Vice President



























































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
CADENCE BANK, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William W. Brown
 
 
Name:
William W. Brown
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------







LENDER:
 
ROYAL BANK of CANADA, as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Christopher Decotiis
 
 
Name:
H. Christopher DeCotiis, CFA
 
 
Title:
Attorney-in-Fact
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



























































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.





--------------------------------------------------------------------------------





LENDER:
 
Raymond James Bank, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Fred Coble, Jr.
 
 
Name:
H. Fred Coble, Jr.
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































































Signature Page


Waiver and Third Amendment to Third Amended and Restated Revolving Credit
Agreement
Southcross Energy Partners, L.P.



